Citation Nr: 0012131	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  94-03 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an increased evaluation for bilateral pes 
planus and pes cavus with plantar fasciitis of the right 
and left arch, currently evaluated as 30 percent 
disabling.

2. Entitlement to a compensable evaluation for 
dermatophytosis.

3. Entitlement to a compensable evaluation for granulomatous 
nodule, left lower lobe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran (appellant) had more than 20 years of active duty 
when he retired in October 1968.   

This appeal arose from a September 1993 rating decision of 
the Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the requested benefits.   

The appeal was last before the Board of Veterans' Appeals 
(Board) in August 1996, at which time the claim for an 
increased rating for a left inguinal hernia was denied and 
the issues of an increased rating for pes planus, 
dermatophytosis, and granulomatous nodule, left lower lobe 
were remanded.  Subsequently, the RO continued the 
noncompensable ratings for dermatophytosis and granulomatous 
nodule of the left lower lobe; a February 1998 rating 
decision granted an increased rating of 30 percent for the 
veteran's bilateral pes planus and pes cavus with plantar 
fasciitis of the right and left arch.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or an 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The Court further held 
that, where a claimant has filed a notice of disagreement as 
to an RO decision assigning a particular rating, a subsequent 
RO decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the appeal.  Id.  
Since the veteran did not indicate that he was satisfied with 
the 30 percent rating for the service-connected disorder of 
the feet, the Board continues to have jurisdiction of this 
issue.  38 C.F.R. § 20.204.  

Having reviewed the evidence of record generated as a result 
of the Board's August 1996 remand, the Board finds that the 
appellant's claim is ready for appellate review.  Stegall v. 
West, 11 Vet. App. 268 (1998) (The Board is obligated by law 
to ensure that the RO complies with its directives).

In a March 1999 statement, the veteran requested special 
monthly compensation (SMC).  In an October 1999 rating 
decision, SMC was denied.  The veteran was notified of this 
determination in a November 1999 letter from the RO.  The 
veteran did not file a notice of disagreement from that 
matter, and this issue is not before the Board for appellate 
review.  38 C.F.R. § 20.200 (1999).  


FINDINGS OF FACT

1.  Bilateral pes cavus is characterized by no limitation of 
dorsiflexion at the ankle, plantar fasciitis and dorsiflexed 
left 3rd, 4th, and 5th toes and painful callouses, without 
evidence of marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, and marked varus deformity.  

2.  The dermatophytosis is not shown to be manifested by more 
than slight, if any, exudation, exfoliation or itching 
involving a nonexposed or small area.  

3.  The granulomatous lesions are well healed and of no 
medical consequence; no related disability is shown.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 30 percent for bilateral pes planus and pes cavus 
with plantar fasciitis of the right and left arch are not 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.22, 4.71a, Diagnostic Codes 5276, 5278 (1999).

2.  The criteria for a compensable evaluation for 
dermatophytosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.118, Diagnostic 
Code 7813-7806 (1999).

3.  The criteria for a compensable evaluation for 
granulomatous nodule, left lower lobe have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.97, Diagnostic Code 6802 (1996); § 4.97, Diagnostic 
Codes 6817-6847 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  

Factual background

A rating decision dated in March 1969 granted service 
connection for pes planus, dermatophytosis and granulomatous 
nodule of the left lower lobe.  That determination noted that 
3rd degree pes planus was observed in June 1947.  In November 
1949, dermatitis was diagnosed.  On VA examination in January 
1969, an x-ray revealed a 13 millimeter (mm) diameter, 
circular nodule, which represented a pulmonary granulomatous 
nodule in the superior segment of the left lower lobe.  Mild 
pes planus was demonstrated on foot examination.  The 
pertinent diagnoses included dermatophytosis of the right 
foot and mild pes planus.

In June 1993, the veteran filed a claim for increased 
ratings.  

Private medical records dated from September 1990 to June 
1993 show that the veteran sought treatment for foot 
complaints.  In February 1993, objective examination revealed 
severe pes cavus deformity and hyperkeratosis around the 
medial and lateral aspect of both heels.  There were inflamed 
plantar keratomas below the 4th and 5th metatarsal heads of 
both feet.  The assessment was that palliation should 
temporarily render the veteran asymptomatic.  In June 1993, 
there were inflamed plantar keratomas below the 4th and 5th 
metatarsal heads of both feet.  Tenderness on palpation was 
demonstrated.  The assessment was that palliation should 
temporarily render the veteran asymptomatic.  

The veteran was afforded a VA examination in September 1993 
for evaluation of persistent foot pain.  Objective findings 
were unremarkable, except for some plantar callouses.  There 
was no deformity.  The diagnosis was plantar callouses.  

The veteran also underwent VA examination in September 1993 
for evaluation of residual disability from nodules in the 
lungs.  The veteran complained of shortness of breath and a 
recurrent, sharp/dull left anterior chest pain, unrelated to 
exercise.  On objective examination, the lungs were clear.  
Pulmonary function testing (PFT) showed that FEV1 was 44 
percent of predicted after bronchodilation.  FEV1/FVC was 83 
percent of predicted after bronchodilation.  The diagnosis 
was probably old arrested pulmonary tuberculosis or 
histoplasmosis.  

On VA dermatologic examination in September 1993, the veteran 
reported dysesthesia like something crawling under his skin, 
associated with pruritus in his arms, head or any place in 
his body.  Objective findings were small warts on the 
forehead around his eyes and dorsal aspect, left ring finger.  
The examiner specified that there was no significant skin 
disorder.  There was no pertinent diagnosis.  

A private medical statement from the veteran's foot doctor 
dated in August 1995 indicates that the veteran had been a 
regular patient since 1990.  He originally presented with 
severe calluses of both feet, which progressively worsened 
over the years.  He was seen only for palliative care.  
Podiatric examination as of June 1995 revealed severe pes 
cavus deformity of both feet with chronic inflamed plantar 
keratomas, sub 1st and 5th metatarsal heads, bilaterally.  The 
veteran had severe hyperkeratosis of both heels.  

The veteran provided testimony at a hearing at the RO in 
September 1995.  The veteran testified that he had 
considerable shortness of breath on a daily basis.  Hearing 
transcript (T.), 4.  The veteran indicated that he sought 
private treatment for foot problems.  T. 5.  The veteran 
stated that he had problems with pain in the feet, though the 
pain might be from the callouses and not the foot itself.  He 
observed that his feet would swell.  He reported that he used 
arch supports in his orthopedic shoes.    

Another statement from the veteran's private foot doctor 
dated in October 1995 indicates that the cause of the 
veteran's calluses and their progression over the years was 
due to pes cavus deformity that caused excessive weight 
bearing on the metatarsal heads and the heel areas of both 
feet.  Pes planus was considered to be a misdiagnosis.  

An August 1996 letter from the veteran's private practitioner 
shows that the veteran was seen beginning in November 1991 
for various problems, including shortness of breath, chest 
tightness and bronchitis.  It was noted that chest x-ray 
revealed chronic interstitial changes bilaterally.    

The veteran sought emergency treatment at a private facility 
in February 1997 for worsening shortness of breath and left-
sided chest pain.  A chest x-ray revealed a well-calcified 
granuloma in the left mid lung which measured 9 mm in 
diameter; the chest was otherwise negative.  The diagnosis 
was acute exacerbation of chronic obstructive pulmonary 
disease (COPD).  

A March 1997 letter from the veteran's private foot doctor 
indicates that the veteran was treated every 3-6 months, as 
needed for relief of problems.  

A May 1997 letter from the veteran's private general 
practitioner shows that he treated the veteran following the 
February 1997 episode of COPD with acute exacerbation and 
secondary hypoxemia.  The veteran had a history of recurrent 
bronchitis.  

The veteran was afforded a VA examination in July 1997 in 
order to evaluate his feet.  The veteran's chief complaint 
was that his feet hurt and affected his walking ability.  The 
veteran stated that he got callouses on his feet at the ball 
of the right and left foot and on the side of the right and 
left foot.  He complained of cramps in his feet with walking 
and when he was in bed.  

Physical examination revealed callous formation under the 
right 4th and 5th metatarsophalangeal joints and also under 
the 5th metatarsophalangeal joint of the left foot.  He had 
callous formation on the medial aspect of the heels, right 
and left foot.  The Achilles tendons lined up laterally to 
the heel and floor.  Pedal pulses were palpable in the right 
and left foot at greater than 1/4.  The veteran had no 
dorsiflexion of the foot on the ankle, and the veteran had 
plantar fasciitis in the right and left arch area.  On 
ambulation, it was noted that when walking, the veteran's 
left 3rd, 4th, and 5th toes did not touch the floor; the 
veteran walked with a pronated gait.  The diagnoses were 
plantar fasciitis, right and left arch; dorsiflexed left 3rd, 
4th and 5th toes; and no flat feet.  

The veteran underwent a VA pulmonary examination in July 
1997.  He complained of shortness of breath, both at rest and 
on exertion.  Objective chest examination revealed 
generalized diminished excursion of the chest.  On 
auscultation, there were generalized diminished breath sounds 
in both lungs with mild prolongation of expiration.  No 
crackles were heard.  PFT studies demonstrated that FEV-1 was 
39 percent of predicted; FEV-1/FVC was 73 percent of 
predicted.  The examiner was asked to state whether the 
disease was in remission or demonstrable active.  The 
examiner stated that COPD was demonstrably active, and 
granulomas in the left lung were healed, calcified and 
quiescent.  

On x-ray, there was moderate air trapping or emphysematous 
changes in both lungs; there were increased lung markings in 
both lower lung fields; there were calcified nodules in the 
left lung, suggestive of healed calcified granulomatous 
lesions.  The diagnoses were COPD, most likely secondary to 
smoking, and granulomatous lesions that are well calcified, 
healed and of no consequence.  

During VA skin examination of July 1997, the veteran denied 
any exfoliation, exudation or pleuritic changes.  Physical 
examination showed that the veteran had extensive 
telangiectasia over the upper chest and back.  There was also 
mild desquamation on the soles of the feet.  The pertinent 
diagnosis was dermatophytosis on the soles of the feet.  The 
examiner noted that no dermatophytosis for which service 
connection had been granted was found on examination.  

The veteran was hospitalized at a private facility in 
December 1997 for complaints of high fever, chills, cough, 
shortness of breath and respiratory difficulty.  Physical 
examination revealed decreased breath sounds, wheezing, 
rhonchi and occasional rales over the chest.  The pertinent 
impressions were pneumonia; bronchitis, respiratory 
infection; and COPD.     

Relevant law and regulations:

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities. 

VA has a duty to acknowledge and consider all regulations, 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Although regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole history, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

38 C.F.R. § 4.1 provides that VA's Schedule for Rating 
Disabilities is primarily a guide and that for the 
application of this schedule, accurate and fully descriptive 
medical examinations are required, with emphasis upon the 
limitation of activity imposed by the disabling condition.  
Such further sets out that over a period of many years, a 
veteran's disability claim may require reratings in 
accordance with changes in laws, medical knowledge and his or 
her physical or mental condition and that it is essential, 
both in the examination and in the evaluation of disability, 
that each disability be viewed in relation to its history.

38 C.F.R. § 4.2 provides that different examiners, at 
different times, will not describe the same disability in the 
same language and that features of the disability which must 
have persisted unchanged may be overlooked or a change for 
the better or worse may not be accurately appreciated or 
described.  38 C.F.R. § 4.10 provides that the basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  

The appellant's bilateral foot disability is currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276-5278.  Under Diagnostic Code 5276, a 30 
percent rating for severe bilateral pes planus is warranted 
when there is presented objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  In order for a 50 percent rating 
to be appropriately assigned, the disability picture must 
approximate a finding of pronounced bilateral pes planus, 
involving marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

A 50 percent evaluation may be assigned for acquired 
bilateral claw foot (pes cavus) with marked contraction of 
plantar fascia with dropped forefoot, all toes hammer toes, 
very painful callosities, marked varus deformity.  Diagnostic 
Code 5278.  A 30 percent rating is assigned with all toes 
tending to dorsiflexion, limitation of dorsiflexion at the 
ankle to right angle, shortened plantar fascia, and marked 
tenderness under the metatarsal heads.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5278.

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).  Impairment 
associated with the veteran's service-connected disability 
may be rated separately unless it constitutes the same 
disability or the same manifestation.  Esteban, 6 Vet. 
App. 261.  The critical element is that none of the 
symptomatology is duplicative or overlapping; the 
manifestations of the disabilities must be separate and 
distinct.  Esteban, 6 Vet. App. at 261, 262.  

Diagnostic Code 7813 applies to dermatophytosis.  Diagnostic 
Code 7806, which applies to eczema and also the 
manifestations of dermatophytosis, provides for an evaluation 
of 10 percent where there is evidence of exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  With only slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area, a zero percent evaluation is assigned.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806-7813.  

The appellant is also seeking an increased rating for his 
granulomatous nodule, left lower lobe, which is currently 
rated as noncompensable.  During the pendency of this appeal, 
the diagnostic codes and provisions relating to the 
respiratory system were revised effective October 7, 1996.  
38 C.F.R. §§ 4.96, 4.97 (1995); 61 Fed.Reg. 46720-46731 
(1996).  By law, the appellant is to be afforded 
consideration of the rating criteria effective both prior and 
subsequent to the regulatory amendment, and the criteria more 
favorable to the appellant are to be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308, (1991).   

Under the formerly applicable rating criteria, granulomatous 
nodule, left lower lobe, was evaluated by analogy to 
unspecified pneumoconiosis.  Under these criteria, the 
assignment of a 10 percent rating would be appropriate if the 
appellant's service-connected disorder was "definitely 
symptomatic with pulmonary fibrosis and moderate dyspnea on 
extended exertion."  The assignment of a 30 percent rating 
would be appropriate if the appellant's symptoms were 
"moderate," with "considerable pulmonary fibrosis and 
moderate dyspnea on slight exertion, confirmed by pulmonary 
function tests."  See 38 C.F.R. § 4.97, Diagnostic Codes 
6802, 6899 (1996).

Ratings from noncompensable to 100 percent may be assigned 
under the new (revised) regulatory criteria, depending on the 
manifestations of the service-connected disorder.  See 
38 C.F.R. § 4.97, Diagnostic Codes 6817-6847 (1999).   

As to the applicable diagnostic code, only the factors that 
are enumerated in the rating criteria discussed above are to 
be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

Entitlement to an increased evaluation for bilateral pes 
planus and pes cavus with plantar fasciitis of the right and 
left arch

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement of 38 
U.S.C.A. § 5107(a) (West 1991).  In order to present a well-
grounded claim for an increased rating of a service-connected 
disability, a veteran need only submit his or her competent 
testimony that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity 
since the last evaluation.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 631-2 (1992); see also Jones v. Brown, 7 Vet. 
App. 134 (1994). The appellant has stated that the symptoms 
of his service-connected disabilities have increased.  The 
Board thus concludes that the appellant has presented a well- 
grounded claim for an increased ratings for his service-
connected disorders.  

Initially, under Diagnostic Code 5276, the Board finds that a 
higher rating is not in order in light of both the private 
foot doctor and the July 1997 VA examiner concurring that 
flat foot (pes planus) is not present.  Therefore, the Board 
will review the diagnostic criteria pertinent to pes cavus, 
which the private examiner has described as "severe."  
Examination of the clinical evidence of record reveals that 
the severity of the appellant's bilateral pes cavus falls 
squarely within the requisite criteria for the assignment of 
the currently assigned rating.  For a 30 percent rating, 
there must be all toes tending towards dorsiflexion, 
limitation of dorsiflexion at the ankle to the right angle, 
shortened plantar fascia, and marked tenderness under the 
metatarsal heads.  In the instant case, the clinical evidence 
reveals the presence of dorsiflexed 3rd, 4th and 5th toes on 
the left; no dorsiflexion on the foot on the ankle; and 
plantar fasciitis with tenderness.  

On the other hand, the clinical evidence does not provide 
support for a higher, 50 percent rating for pes cavus.  A 
review of the private and VA medical records does not reveal 
marked contraction of the plantar fascia with dropped 
forefoot; all toes as hammertoes; and marked varus deformity.  
In the absence of such symptomatology, a 50 percent rating 
for the bilateral foot disability is not appropriate.  The 
Board does acknowledge that the veteran requires treatment 
for chronic callous formation, and he relates pain to this 
manifestation.  Nevertheless, the provisions of reasonable 
doubt are not applicable since the evidence is not in 
equipoise.  Additionally, the provisions of 38 C.F.R. § 4.7 
are not for application since the disability picture does not 
more nearly approximate that of a 50 percent rating under 
Diagnostic Code 5278.  

Here the Board recognizes that the veteran testified and 
presented other evidence about ongoing pain affecting his 
feet.  The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
held that where evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which 
becomes disabled on use must be regarded as seriously 
disabled.  However, a little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, for example.  38 C.F.R. § 4.40.  The provisions of 
38 C.F.R. § 4.45 and 4.59 contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  Id.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  See 
Johnson v. Brown, 
9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  

DC 5278 expressly refers to "limitation of dorsiflexion at 
the ankle to a right angle" and "some limitations of 
dorsiflexion at the ankle."  This indicates that a veteran 
diagnosed with pes cavus may suffer a loss of range of 
motion.  Based on the nature of this disability and its 
express reference to limitation of motion in the diagnostic 
criteria, the Board finds that, pursuant to Johnson, supra, 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 are for 
application.  See VAOPGCPREC 36-97 (December 12, 1997).  

The Board does not find that the provisions of 38 C.F.R. 
§ 4.40 or 4.45 provide a basis for a higher rating based on 
painful motion in this case.  Rather, the criteria for a 30 
percent rating in Diagnostic Code 5278 already encompass the 
demonstrated loss of motion shown in the record.  That is, 
the absence of dorsiflexion is squarely identified in the 30 
percent rating.  Additionally, the marked tenderness under 
the metatarsal heads is also specific to the 30 percent 
rating.  In sum, there is no basis in this particular case on 
which a higher rating is warranted.  See VAOGCPREC 9-98 
(August 14, 1998).

The Board has also considered whether separate ratings may be 
warranted for the service-connected pes cavus with plantar 
fasciitis and pes planus.  The same disability under various 
diagnoses is to be avoided, and the evaluation of the same 
manifestation under different diagnoses is to be avoided.  
38 C.F.R. § 4.14 (1999).  However, the lack of identifiable 
pes planus does not provide a basis for a separate rating.  

In summary, for the reasons and bases expressed above, and 
after having carefully reviewed all of the evidence of 
record, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
an increased rating for bilateral pes planus and pes cavus 
with plantar fasciitis of the right and left arch.  The 
schedular criteria required for a 50 percent rating 
(including marked contraction of plantar fascia with dropped 
forefoot, all toes hammertoes, marked varus deformity) have 
not been met.  The Board concludes that a disability rating 
in excess of 30 percent is not warranted in this case.  An 
increased rating for bilateral pes planus and pes cavus with 
plantar fasciitis of the right and left arch is accordingly 
denied.

Entitlement to an increased evaluation for dermatophytosis

As noted above, Diagnostic Code 7806 provides a zero percent 
rating for a skin disorder such as the veteran's when there 
is slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  In this case no 
exfoliation or exudation has been shown on either the 1993 or 
1997 VA examination and on neither occasion were there 
complaints of itching recorded.  In this case, the physician 
who examined the veteran in 1993 indicated that the veteran 
had no significant skin disorder.  In 1997, the examiner 
found no evidence of the veteran's service-connected skin 
disability, dermatophytosis.  

Under 38 C.F.R. § 4.14 (1999), the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation is to be 
avoided.  When the Board reviews the medical evidence 
pertinent to the manifestations or effects of the veteran's 
service-connected skin disorder (as opposed to other 
nonservice-related skin problems), there is no indication 
that more than slight disability, consistent with a zero 
percent rating, is shown.  In this, and in other cases, only 
independent medical evidence may be considered to support 
Board findings.  The Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

In light of the absence of medical findings showing that the 
veteran's service-connected dermatophytosis is more than 
slight and involves more than a nonexposed surface or small 
area, a compensable rating for dermatophytosis is not 
warranted.    

Entitlement to an increased evaluation for granulomatous 
nodule, left lower lobe

As discussed previously, only the effects of service-
connected disability may be considered when assigning ratings 
under the diagnostic criteria.  38 C.F.R. § 4.14.  In the 
instant appeal, the veteran has submitted numerous medical 
treatment records documenting his respiratory complaints, 
including shortness of breath.  The veteran also presented 
testimony on this matter.  

Although the veteran is competent to testify as to his 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed.Cir. 1997).  Moreover applicable law also mandates 
that the Board assess the credibility, and therefore the 
probative value, of proffered testimony in light of all 
evidence of record.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Hensley v. Brown, 5 Vet. App. 155, 161 (1993); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  

Under the formerly applicable rating criteria, the assignment 
of a 10 percent rating would be appropriate if the 
appellant's service-connected disorder was "definitely 
symptomatic with pulmonary fibrosis and moderate dyspnea on 
extended exertion." See 38 C.F.R. § 4.97, Diagnostic Codes 
6802, 6899 (1996).  The "new" criteria also provide for 
compensation in various percentages, depending on the 
manifestations of the service-connected disorder.  See 
38 C.F.R. § 4.97, Diagnostic Codes 6817-6847 (1999).

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for a compensable rating for granulomatous nodule, left 
lower lobe.  Significantly, the 1997 VA examiner, who was 
aware of the veteran's various complaints and diagnoses, 
found that the service-connected granulomatous nodule, left 
lower lobe, was quiescent and of no consequence.  In sum, no 
disability associated with the granulomatous nodule, left 
lower lobe, was found.  Despite other medical treatment, 
there is otherwise no indication that the granulomatous 
nodule, left lower lobe, results in any type of impairment.  

Accordingly, while the veteran's testimony and contentions 
have been recognized, such statements are outweighed by the 
competent and probative medical evidence which does not 
demonstrate that any disability is associated with 
granulomatous nodule, left lower lobe.  Thus, in the absence 
of any findings of impairment from the granulomatous nodule, 
left lower lobe, a compensable rating under either the old or 
the new rating criteria is not warranted.   



ORDER

An increased evaluation for bilateral pes planus and pes 
cavus with plantar fasciitis of the right and left arch is 
denied.

A compensable evaluation for dermatophytosis is denied.

A compensable evaluation for granulomatous nodule, left lower 
lobe, is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

